CHARLES JACKSON,                  )
                                  )
      Petitioners/Appellant,      )
                                  )     Davidson Chancery
                                  )     No. 95-1889-I
VS.                               )
                                  )     Appeal No.
                                  )     01-A-01-9606-CH-00276
CORRECTIONS CORPORATION OF        )
AMERICA, et al.,                  )

Respondent/Appellant.
                                  )
                                  )
                                                            FILED
                                                            March 12, 1997

                 IN THE COURT OF APPEALS OF TENNESSEE Cecil W. Crowson
                      MIDDLE SECTION AT NASHVILLE    Appellate Court Clerk


      APPEAL FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                    AT NASHVILLE, TENNESSEE


              HONORABLE IRVING KILCREASE, CHANCELLOR



TOM ANDERSON #7104
Frankie K. Stanfill #016518
P.O. Box 483
Lexington, TN 38251
ATTORNEYS FOR PETITIONERS/APPELLEES


CHARLES JACKSON #202911
W.T.H.S.F., Route 2
Green Chapel Road
Henning, TN 38041
PRO SE/PLAINTIFF/APPELLANT


                    REVERSED, VACATED AND REMANDED


                                  HENRY F. TODD
                                  PRESIDING JUDGE, MIDDLE SECTION



CONCUR:

SAMUEL L. LEWIS, JUDGE
BEN H. CANTRELL, JUDGE
CHARLES JACKSON,                             )
                                             )
       Petitioners/Appellant,                )
                                             )       Davidson Chancery
                                             )       No. 95-1889-I
VS.                                          )
                                             )       Appeal No.
                                             )       01-A-01-9606-CH-00276
CORRECTIONS CORPORATION OF                   )
AMERICA, et al.,                             )
                                             )
Respondent/Appellant.                        )



                                      OPINION


       The captioned plaintiff has appealed from an order of the Trial Court dismissing his

“Petition for Certiorari pursuant to T.C.A. § 27-8-101" seeking relief from disciplinary action

of the captioned defendants who are employees of Correction Corporation of America, a private

prison contractor. The petition alleges that the disciplinary action (not specified), was taken

violated T.C.A. § 41-24-110 which states:

                 “POWER AND DUTIES NOT DELEGABLE TO CONTRACTOR”

               No contract for correctional services SHALL authorize, allow
               or imply a delegation of the authority or responsibility of the
               Commissioner to a prison contractor for any of the following:

               (5) Granting, denying or revoking sentence credits; placing
               an inmate under less restrictive custody or more restrictive
               custody; or taking any disciplinary actions.



       On August 7, 1995, the defendants moved to dismiss pursuant to T.R.C.P. Rule 12.02(6)

for failure to state a claim for which relief can be granted. The motion refers to a Memorandum

of Law which is not included in the record on appeal.



       On August 10, 1995, at 8:52 a.m. the plaintiff filed a “:Reply to Defendants’ Motion to

Dismiss which stated:

                  It must be note (sic) that the disciplinary hearing summary
               of evidence forms, CR-1834, clear DO NOT bare (sic) the
               signature of the TDOC Liaison, but do in fact bare (sic) the
               CCA employees, indicating (1) evidence that was presented

                                              -2-
                before them (2) findings of facts relied on by the CCA
                employees & (3) the disposition and statements as to why the
                CCA employees made a specific decision as to taking a
                specific disciplinary action, and then signed by the named
                CCA employees.



        The reply does not state that the document mentioned therein is exhibited to the reply,

but three documents entitled “CR 1834" were filed by the Trial Clerk on August 10, 1995, at

8:52 a.m. and bound in the Technical Record following the reply. The documents are entitled

“Disciplinary Report Hearing Summary.” Script entries under the heading “Finding of Fact” and

“Disposition” are illegible. There is no notation in the blanks provided for:


                Recommendation of Loss of:

                1. Good/Honor Time, Good Condict (sic)
                   Sentence Credit                (Amount)
                2. Incentive/Times PPSC           (Amount)
                3. Other (Specify)                (Amount)



        On November 27, 1995, the Trial Clerk filed an order sustaining the motion and

dismissing the suit, but the order hears no certificate of service upon the plaintiff. Therefore, the

order did not effectively dispose of the case. T.R.C.P. Rule 58.



        On January 18, 1996, plaintiff filed a notice of appeal and a “Petition and Motion for

Delayed Appeal” asserting that plaintiff did not receive a copy of the order of dismissal until

January 11, 1996.



        On February 16, 1996, the Trial Judge vacated the November 27, 1995 dismissal; and on

February 20, 1996, entered a further order stating:

                  After a careful review of the record, the Court finds that
                the defendants have not violated Tenn. Code Ann. § 41-24-
                110. Tennessee Department of Correction Policy no.
                9502.01 VI (D)(2), provides the following:

                  The commissioner’s designee shall observe all class A and
                B disciplinary hearings and approve or modify all
                recommendation of the disciplinary board at the time of the

                                                -3-
               hearing. In case of Class C infractions where punitive
               segregation is recommended, the Commissioner’s designee
               must approve/modify the recommendations as soon as
               possible and prior to the inmate’s placement in segregation.
               If the Commissioner’s designee is not present at a Class C
               hearing at which the Board recommends any punishment
               other than a verbal warning, the chairperson shall
               forward all documentation to the commissioner’s designee
               for review prior to punishment.

                  It is clear from the record in this case that the
               Disciplinary Board at SCCC only recommended a finding
               of guilt and possible punishment to the Tennessee
               Department of Correction liaison, Mr. Overbey. Mr.
               Overbey approved the Disciplinary Board’s recommendation
               in accordance with policy no. 9502.01. Policy no. 9502.01
               clearly does not delegate by contract the authority to take
               disciplinary action. The disciplinary action and involuntary
               segregation sentencing were adjudicated in compliance with
               Tenn. Code Ann. §41-24-110. Hence, the petitioner’s claim
               is without merit.

                  For the foregoing reasons, the respondent’s motion to
               dismiss for failure to state a claim is granted. State
               Litigation costs are assessed against the petitioner. All
               other costs are waived.



       This order bears a certificate of service upon the plaintiff.



       Plaintiff presents for review the following issues:

                 Did the Chancery Court err in dismissal of writ
               certiorari, in holding that T.C.A. § 41-24-110(5), of that
               prohibit private prison contractors from taking disciplinary
               actions against inmates, was not violated by appellees who
               are in fact private prison contractors?



       It appears from the judgment of the Trial Court that, in ruling upon the motion to dismiss,

the Trial Court considered evidence of facts. Other than the documents filed contemporaneously

with the reply of plaintiff to the motion, no evidence is cited or found to support the above

findings of the Trial Court.




                                               -4-
       A complaint seeking the writ of certiorari must state factual grounds to support the

issuance of the writ. Mere use of the general words of the statute is insufficient. Buel Gray

Motors Inc. V. Fanburgs’ Garage, 202 Tenn. 648, 308 S.W.2d 410 (1957).



       The complaint states only:

                 On May 11, 1995, and May 15, 1995, I was taken before
               The CCA/SCCF’s Disciplinary Board, that was made up of
               the defendants names within this pleading [Rusty Harville;
               Paula El-Didi; Roy Hughes; & Rudy Whitson].

                 These employees of C.C.A. on May 11, 1995, and May
               15, 1995, illegally acted as a tribunal/triers of the facts and
               took disciplinary action against petitioner requiring
               petitioner to serve punitive segregation time.



       The issue of whether the actions of a private corporation having custody of state prisoners

are subject to review by certiorari is not presented, and this Court expresses no views thereon.



       The judgment under review is a summary judgment based upon facts not supported by

evidence in this record.



       The judgment of the Trial Court is reversed and vacated and cause is remanded to the

Trial Court for further proceedings. Costs of appeal are assessed against the defendants.



                       REVERSED, VACATED AND REMANDED



                                              _______________________________________
                                              HENRY F. TODD
                                              PRESIDING JUDGE, MIDDLE SECTION
CONCUR:


_____________________________________
SAMUEL L. LEWIS, JUDGE


_____________________________________
BEN H. CANTRELL, JUDGE

                                               -5-